Citation Nr: 1818754	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO. 14-32 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disorder, to include arthritis. 

2. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee joint disorder, to include arthritis. 

3. Entitlement to service connection for a left leg/ankle disorder, to include arthritis.

4. Entitlement to service connection for a left knee scar.

5. Entitlement to a disability rating in excess of 30 percent for bilateral hearing loss. 

6. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

7. Entitlement to Special Monthly Pension (SMP) based on the need for aid and attendance.


ORDER

Reopening of the claim of entitlement to service connection for a low back disorder is granted. 

Reopening of the claim of entitlement to service connection for a left knee joint disorder is denied. 

Service connection for a left leg/ankle disorder is denied.

Service connection for a left knee scar is denied.

A disability rating in excess of 30 percent for bilateral hearing loss is denied. 

TDIU is denied. 

SMP based on the need for aid and attendance is denied.


FINDINGS OF FACT

1. In an February 2010 rating decision, the RO denied a claim of entitlement to service connection for a back disorder; the evidence of record at the time of the February 2010 rating decision did not establish a current back disability, did not establish an injury or disease in service with respect to the back, and did not establish a nexus between a back disability and service. 

2. The evidence received since the February 2010 decision relates to the unestablished fact of a current back disability at the time of the February 2010 decision. 

3. In an August 2009 rating decision, the RO denied a claim of entitlement to service connection for a left knee joint disorder; the evidence of record at the time of the August 2009 rating decision did not establish a current left knee disability, did not establish an injury or disease in service with respect to the left knee, and did not establish a nexus between a left knee disability and service. 

4. The evidence received since the August 2009 decision is cumulative and redundant of the evidence of record at the time of the August 2009 decision. 

5. A back disorder is not related to service. 

6. A left leg/ankle disorder is not related to service. 

7. A left knee scar is not related to service. 

8. The Veteran failed, without good cause, to report for a scheduled VA examination which was necessary to substantiate his increased rating claim for bilateral hearing loss. 

9. The schedular criteria for TDIU have not been met

10. The Veteran's combined service-connected disabilities have not rendered him unable to secure or follow a substantially gainful occupation. 

11. The Veteran does not meet the criteria of being blind in both eyes, having visual acuity of 5/200 or worse, having contraction of the visual field to 5 degrees or less, being a patient in a nursing home because of mental or physical incapacity, or requiring aid and attendance to perform routine activities of daily living such as the ability to dress or undress himself, to keep himself ordinarily clean and presentable, to feed himself, to attend to the needs of nature, or to protect himself from the hazards or dangers incident to his daily environment.

12. The Veteran is not substantially confined to his dwelling and immediate premises due to disability.


CONCLUSIONS OF LAW

1. The February 2010 RO rating decision is final with respect to entitlement to service connection for a back disorder. 38 U.S.C.A. § 7105 (West 2014).

2. The criteria for reopening the claim of entitlement to service connection for a back disorder are met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

3. The August 2009 RO rating decision is final with respect to entitlement to service connection for a left knee joint disorder. 38 U.S.C.A. § 7105 (West 2014).

4. The criteria for reopening the claim of entitlement to service connection for a left knee joint disorder have not been met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

5. A back disorder was not incurred in service; thoracolumbar spine arthritis is not presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

6. A left knee/ankle disorder was not incurred in service; knee joint arthritis is not presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

7. A left knee scar was not incurred in service. 38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

8. A disability rating in excess of 30 percent for bilateral hearing loss is not warranted as a matter of law. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.655 (2017).

9. The criteria for TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 (2017).

10. The criteria for a SMP based upon the need of regular aid and attendance, or by reason of being housebound, have not been met.  38 U.S.C.A. §§ 1502, 1521 (West 2014); 38 C.F.R. §§ 3.351, 3.352 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is a veteran (the Veteran) who had active duty service from October 1974 to November 1977. 

This appeal comes before the Board of Veterans' Appeals (Board) from VA rating decisions in May 2012, July 2013, March 2014, and November 2014.

In November 2017, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge sitting at the RO. 

During the Board hearing, the Veteran was informed of the basis for the RO's denial of his claims and he was informed of the information and evidence necessary to substantiate each claim. A transcript of the hearing is associated with the claims file. 38 C.F.R. § 3.103 (2017).

The Board has characterized the issues on appeal differently than the agency of original jurisdiction (AOJ), which developed a separate issue of entitlement to service connection for traumatic arthritis, without specifying a joint or joints affected by arthritis. In addition, the AOJ developed an unspecified left leg claim. The Veteran's claim was for the left leg and ankle. An authorization for release of medical records submitted with the claim specified arthritis of the left leg and ankle. The Veteran clarified at the AOJ hearing that he was referring to his left ankle when he claimed a left leg disorder, and that there was no separate left leg claim. Accordingly, the Board has characterized the issues to reflect the Veteran's assertions.

Applications to Reopen

In an August 2009 rating decision, VA denied a claim of entitlement to service connection for a left knee joint disorder. In a February 2010 rating decision, VA denied a claim of entitlement to service connection for a low back disorder. 

Although notified of each RO decision, and of his right to appeal, the Veteran did not initiate an appeal of either decision (see 38 C.F.R. § 20.200 (2017)). The August 2009 rating decision is the last disallowance of the left knee claim on any basis prior to the claim on appeal. The February 2010 decision is the last disallowance of the back claim on any basis prior to the claim on appeal. See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996), overruled on another basis by Hodge v. West 155 F.3d. 1356 (Fed. Cir. 1998) (the Board must review all evidence submitted by or on behalf of a claimant since the last disallowance on any basis to determine whether a claim must be reopened). 

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim. 38 C.F.R. § 3.156(c).

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

New evidence is defined as evidence not previously submitted to agency decision makers and material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

Where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b). 

To reopen a claim, it is not required that new and material evidence be received as to each previously unproven element of a claim. Where a prior denial was based on lack of current disability and nexus, newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination. See Shade v. Shinseki, 24 Vet. App. 100 (2010). 

For purposes of the "new and material" analysis, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability. 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

At the time of the August 2009 decision, the evidence did not substantiate any of the 3 Shedden elements necessary for direct service connection with respect to the left knee. At the time of the February 2010 decision, the evidence did not substantiate any of the 3 Shedden elements necessary for service connection with respect to the back. The Veteran requested to have the previously denied claim reopened in August 2011.

The evidence received since the August 2009 and February 2010 rating decisions includes additional post-service treatment records, records from the Social Security Administration, and statements made by the Veteran. The evidence received does not include relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim. Accordingly, reconsideration is not warranted for either claim under 38 C.F.R. § 3.156(c).

The VA treatment records are new and material for purposes of reopening the low back claim, as they address the question of the existence of a current disability affecting the low back. A July 24, 2012, Spine X-ray reveals minimal degenerative changes at the L2-5 levels consistent with early degenerative joint disease (Virtual VA document 03/27/2014). As there was no established current disability of the low back in February 2010, the Board concludes that new and material evidence has been received and reopening of the claim of entitlement to service connection for a low back disorder is warranted. However, as no pertinent evidence was received in the 1 year appeal period following the February 2010 decision, the new and material evidence is not considered to have been filed in connection with the claim which was pending at the beginning of the appeal period, i.e., the November 30, 2009, claim. 38 C.F.R. § 3.156(b).

There currently is no evidence which tends to confirm a current left knee disorder other than the Veteran's statements, which are cumulative and redundant of assertions previously of record, i.e., that he injured his left knee in service and has current residual disability. 

The Veteran was provided a disability evaluation in June 2010 by the Social Security Administration. While he stated that he "may have had injury to the left knee in the distant past, examination revealed no swelling, tenderness, or pain on movement of the knee (VBMS record 11/08/2011).

There is also no additional evidence addressing the other 2 unestablished facts. Under these circumstances, the Board must conclude that new and material evidence to reopen the claim for service connection for a left knee disorder has not been received. As such, the August 2009 decision remains final, and the appeal must be denied. As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen either of the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable. See Annoni v. Brown, 5 Vet. App. 463, 467 (1993). Moreover, there is no duty to provide a VA examination regarding the claim. 

Service connection Claims

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 1110, 1131 (West 2014). 

The basic law for direct service connection is set out above. Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability. 38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998). 

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service. In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b). However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a) Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2017). A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

The Veteran told a disability examiner in June 2010, as part of his application for benefits from the Social Security Administration, that he was hit by a car in 1977, in service, and that he was taken to the hospital and told that he had bulging discs (VBMS record 11/08/2011). He testified that he injured his left ankle and sustained a left knee scar after jumping off a truck. However, the service treatment records reveal no complaints, treatments, or diagnoses pertinent to a left knee scar, a left leg/ankle disorder, or a low back disorder. 

A report of medical history completed by the Veteran at service separation, on August 1, 1977, includes his statement that he had no history of, or current, recurrent back pain, arthritis, rheumatism, bursitis, bone, joint, or other deformity, lameness, or foot trouble. 

A report of medical examination also performed on August 1, 1977, reveals normal clinical findings for the skin, lower extremities, and spine. A physical profile rating of L-1 was assigned. The "L" factor of the physical profile concerns the feet, legs, pelvic girdle, lower back musculature and lower spine (lower lumbar and sacral) in regard to strength, range of motion, and general efficiency. The rating of "1" indicates that he possessed a high level of medical fitness in these areas and, consequently, was medically fit for any military assignment. See 9-3(c)(1) Army Regulation 40-501, Change 35; Hanson v. Derwinski, 1 Vet. App. 512 (1991); Odiorne v. Principi, 3 Vet. App. 456, 457 (1992). This is probative evidence that, to the extent there was any injury or disease in service, there were no chronic residuals in existence at the time of service separation. 

After service, there is no record of treatment for any of the claims for over 30 years. As noted above, a low back disorder was first demonstrated by X-ray evidence in July 2012. 

Regarding the presumptions applicable to chronic diseases, arthritis must have been noted in service or within the 1 year presumptive period for those provisions to apply. The natural reading of the condition "noted in service" is a condition indicative of a chronic disease, but not dipositive, i.e., not sufficiently indicative to demonstrate that the chronic disease is shown to be chronic. Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013). While the evidence need not be documentary in nature (Savage v. Gober, 10 Vet. App. 488, 496 (1997)), it must be competent. Id, at 497. Notably, the criteria for degenerative and traumatic arthritis both require X-ray evidence to substantiate the presence of the disease. Therefore, the Veteran, as a layperson, is not competent to state that he had arthritis in service. While he is competent to relate such a diagnosis, as told to him by a medical professional, as will be explained further below, his statements on this point are not credible. 

A left ankle disorder and left knee scar were first confirmed in September 2013, in treatment records pertaining to surgery on the left lateral malleolus, for a fracture with syndesmotic disruption, incurred as a result of a fall on approximately September 9, 2013 (VBMS record 10/17/2013). A September 25, 2013, Nursing Note indicates a healed abrasion to the left knee (VBMS record 10/28/2013). 

There is no medical opinion that purports to relate any current low back disorder, left knee scar, or left leg/ankle disorder to service. The only evidence in favor of this element are the Veteran's lay assertions. 

Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation. See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007). A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional. However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation. Lay statements are not competent evidence regarding diagnosis or etiology in such cases. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2). 

As with the identification or notation of arthritis in service, the Board finds that relating a current diagnosis of a disease process such as thoracolumbar spine arthritis to a temporally remote incident in service is not the equivalent of relating a broken bone to a concurrent injury to the same body part (Jandreau, at 1377). Such an opinion requires medical knowledge. These are not matters which are capable of lay observation. 

The Veteran is competent to relate a scar to a specific observable injury. He may also be able to relate the onset of an ankle injury to a specific concurrent event. However, prior to the September 2013 injury, there was no substantiated left ankle disorder or left knee scar. The Board acknowledges that the Veteran filed his claim in August 2011, prior to this injury. However, the Board finds that the Veteran's statements relating these disorders to service are not credible. 

Significant in the credibility finding, the Veteran's current assertion of a left knee scar, and injuries to the back and left ankle, in service, which persisted until the current claim, is materially inconsistent with his statements at service separation. Notably, the Veteran's account that he sustained a back injury after being struck by a car in service, with subsequent hospitalization, at which time he was informed he had bulging discs, directly conflicts with his statement at service separation that he had no history of, or current, recurrent back pain, that he had never been a patient in any type of hospital, and that he had never had any illness or injury other than what was noted on the form. 

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the veteran. See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

In weighing the conflicting statements provided by the Veteran, the point in time in which the statement was made is important because a description of an event which is closer to the time that event allegedly occurred is naturally less likely to be affected by errors in memory. See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (noting that, notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory). Thus, the contemporaneous nature of the statement of medical history at discharge is significant. Furthermore, because that account was presented in the context of routine medical evaluation, it seems likely that the Veteran would report events carefully and accurately. The "medical diagnosis or treatment" exception to the hearsay rule (Fed. R. Evid. 803) provides that "statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care." Recourse to the Federal Rules of Evidence is appropriate where they will assist in articulation of the Board of Veterans' Appeals' reasons. Rucker v. Brown, 10 Vet. App. 67 (1997). 

In contrast to the Veteran's account at service separation, when the Veteran thereafter presented his account, he was seeking VA benefits rather than medical treatment. The Board is of course cognizant of possible self interest which any veteran has in promoting a claim for monetary benefits. While the Board must consider all competent lay assertions, in determining the credibility of such assertions, the Board may properly consider the personal interest a claimant has in his or her own case. See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).

There is no question that the Veteran is competent to relate symptoms experienced in service, notwithstanding that he did not seek treatment for them. Thus, his competency is not at issue with regard to recounting the events of service. Rather, it is the credibility of the Veteran's recent account which the Board finds is lacking. Simply put, the report of medical history at separation from service is more credible and convincing than the Veteran's later statements made in support of a claim for monetary benefits, because the report at service separation happens to be consistent with a contemporaneous normal clinical examination. His current account is at odds with the examination findings at service separation. 

Also affecting credibility is the fact that the Veteran has provided inconsistent accounts of his claimed back injury. As noted above, he claims to have sustained a back injury during a motor vehicle accident. He reported at a hearing before a local hearing officer that he injured it while climbing a telephone pole. He testified before the Board that he injured it jumping off the back of a truck. While all 3 of these incidents would possibly have occurred, the Veteran only mentioned 1 of them on each occasion. The Veteran's attribution of the onset of his diagnosed back disorder to separate and distinct injuries in 3 separate accounts is inconsistent. This inconsistency further undermines the credibility of his account and reinforces the accuracy of his statements at service separation. 

In sum, the Board finds that thoracolumbar spine arthritis did not become manifest to a degree of 10 percent or more within 1 year of service separation; and, a low back disorder, a left knee scar, and a left leg/ankle disorder are not related to service. Service connection is in effect for bilateral hearing loss and tinnitus; however, the Veteran has not presented a secondary service connection theory of etiology for any of these claims. In light of these findings of fact, the Board concludes that service connection for the claimed back disorder, left knee scar, and left leg/ankle disorder, is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against each claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

The Veteran has made no argument regarding a failure on the part of VA to notify him or to assist him in obtaining evidence. VA medical opinions are not warranted with respect to these claims as the Board has determined there was no injury or disease in service with respect to each claim. 

Increased Rating for Hearing Loss

In an August 2009 rating decision, VA granted service connection for bilateral hearing loss and assigned an initial disability rating of 30 percent under Diagnostic Code 6100, effective April 8, 2009. The current appeal arises from an increased rating claim received by VA on August 23, 2011.

The claim for increase was denied because the Veteran failed to report for a scheduled VA examination which was necessary to substantiate the claim. 

When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraphs (b) or (c), as appropriate. Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc. For purposes of this section, the terms examination and reexamination include periods of hospital observation when required by VA. 38 C.F.R. § 3.655(a).

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied. 38 C.F.R. § 3.655(b).

The first step in application of the law to the facts is to determine whether entitlement or continued entitlement to the benefit sought cannot be established or confirmed without a current VA examination or reexamination. In this case, there are no audiometric findings or speech recognition findings during the period of this claim. Ratings for hearing loss are based on such findings. Therefore, entitlement to the benefit sought cannot be established without an appropriate examination. 

Regarding whether there was good cause, the Veteran has provided no explanation whatsoever for his failure to report. Therefore, good cause is not shown. Regarding paragraph (b), the present claim is not an original compensation claim, but is a claim for increase. Accordingly, the claim must be denied. 

All VA claimants have an obligation to cooperate, when required, in the development of evidence pertaining to their claims. The duty to assist is not always a one-way street, nor is it a blind alley. Olson v. Principi, 3 Vet. App. 480, 483 (1992); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

TDIU Entitlement

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16. A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. §§ 3.340(a)(1), 4.15.

A claim for a total disability rating based upon individual unemployability presupposes that the rating for the service-connected disability is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider. Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994). In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

The term substantially gainful occupation is not specifically defined for purposes of the regulations governing TDIU. However, marginal employment is not considered substantially gainful employment. Marginal employment includes situations in which an individual's annual income does not exceed the poverty threshold for one person. Employment may be marginal even when the individual's earned income exceeds the poverty threshold if such individual is employed in a protected environment such as a family business or sheltered workshop. 38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more. If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more. 38 C.F.R. § 4.16(a).

In this case, the combined service connection rating is 40 percent based on bilateral hearing loss, rated at 30 percent, and tinnitus, rated at 10 percent. Accordingly, the schedular TDIU criteria have not been met. 

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration.

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability on an extraschedular basis, the record must reflect some factor which takes the case outside the norm. The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances. Thus, the criteria include a subjective standard. Moreover "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation. VAOPGCPREC 75-91. Cf. Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

The determination or finding that a Veteran is unable to secure or follow a substantially gainful occupation is not medical in nature. Indeed, no specialized opinion is required, as this is a determination exclusively within the province of VA adjudicators, including the Board. See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (applicable regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner).

The evidence does not substantiate that the Veteran's bilateral hearing loss and tinnitus alone have rendered him unable to secure or follow a substantially gainful occupation. In his VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability), the Veteran reported a work history as a laborer and truck driver. He reported that he left his last job because he could not stand, walk, or pick up more than 50 pounds. In his Social Security application, he attributed his occupational impairment to low back pain and hearing loss. He also has an acknowledged left ankle disorder. For reasons discussed above, low back pain and left ankle pain are not service-connected disabilities. While hearing loss is a service-connected disability, in light of the Veteran's occupational history as a truck driver and laborer, the Board finds that the Veteran's hearing loss and tinnitus would not be expected to contribute substantially to an inability to secure or follow a substantially gainful occupation. In light of this finding, the Board concludes that a preponderance of the evidence is against the claim, TDIU is not warranted, and referral for an extraschedular TDIU is not warranted. 

The Veteran has made no argument regarding a failure on the part of VA to notify him or to assist him in obtaining evidence. A VA medical opinion is not warranted as there is no assertion that the Veteran's service-connected hearing loss and tinnitus have rendered him unable to secure or follow a substantially gainful occupation. 

Special Monthly Pension

Special monthly pension at the aid and attendance rate is payable when the claimant is helpless or so nearly helpless that he requires the regular aid and attendance of another person. To establish a need for regular aid and attendance, the claimant must be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; a patient in a nursing home because of mental or physical incapacity; or show a factual need for aid and attendance. 38 C.F.R. §§ 3.351(b)-(c), 3.352(a).

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself, or attend to the wants of nature. It also includes the frequent need of adjustment of any special prosthetic or orthopedic appliances or either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to a claimant's daily environment. Also, an individual who is bedridden, as that term is defined by regulation, meets the criteria for aid and attendance. 38 C.F.R. § 3.352(a). The particular personal functions which the veteran is unable to perform should be considered in connection with the claimant's condition as a whole. The evidence need only establish that the veteran is so helpless as to need regular aid and attendance, not constant need. Determinations that the veteran is so helpless as to need regular aid and attendance will not be based solely upon an opinion that the veteran's condition requires the veteran to be in bed. They must be based on the actual requirement of personal assistance from others. 38 C.F.R. § 3.352(a). The veteran must be unable to perform one of the enumerated disabling conditions, but the veteran's condition does not have to present all of the enumerated disabling conditions. Turco v. Brown, 9 Vet. App. 222, 224 (1996).

The criteria for determining whether a veteran is in need of the aid and attendance of another person may be met if he is considered bedridden. The term "bedridden" is defined as a condition that, through its essential character, actually requires that the individual remain in bed. The fact that an individual has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice to meet the definition of "bedridden." The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance. 38 C.F.R. § 3.352.

A veteran receiving non-service-connected pension may receive housebound-rate special monthly pension if he has a disability rated as permanent and total (but not including total rating based upon unemployability under 38 C.F.R. § 4.17) and (1) has additional disability or disabilities independently ratable at 60 percent or more, or (2) by reason of disability or disabilities, is permanently housebound but does not qualify for special monthly pension at the "aid and attendance" rate.  38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d)(1) and (2). 

A veteran will be found to be "permanently housebound" when he is substantially confined to his house (or ward or clinical areas, if institutionalized) or immediate premises due to disability or disabilities which it is reasonably certain will remain throughout his lifetime. 38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d)(2).

Here, the Veteran was granted a nonservice-connected pension in a July 2013 rating decision, effective January 12, 2012. However, the rating code sheet reflects that he is not considered permanently and totally disabled for this nonservice-connected pension. His disabilities considered for pension purposes only are: gastroesophageal reflux disease (GERD) (30 percent rating) and gastric ulcer (20 percent rating). His combined rating for pension purposes is 70 percent. 

An Examination for Housebound Status or Permanent Need for Regular Aid and Attendance was conducted in February 2014. The Veteran was found to be able to feed himself, but not to prepare his own meals. He needed occasional assistance in bathing. He was not legally blind, did not require nursing home care, did not require medication management, and had the ability to manage his own financial affairs. He was able to leave his home but was crutch dependent. 

After a review of all of the evidence, the Board finds that a preponderance of the evidence is against the award of SMP based upon the need for regular aid and attendance. It is uncontested that, during this period, the Veteran did not meet the criteria of blindness, or near blindness, in both eyes. Additionally, he did not meet the criteria of confinement to a nursing home due to mental or physical incapacity. Moreover, the Board also finds that he did not meet the criteria to establish a factual need for aid and attendance of another person. The "occasional" need for assistance in bathing is by definition not a "regular" need. Moreover, the Veteran is not confined to his home. 

For the reasons and bases discussed above, the Board concludes that a preponderance of the evidence is against the claim and the Veteran does not meet the requirements for SMP based upon the need for regular aid and attendance or by reason of being housebound. 

The Veteran has made no argument regarding a failure on the part of VA to notify him or to assist him in obtaining evidence. The Veteran has been provided an appropriate examination and opinion regarding this claim. 



____________________________________________
Cynthia M. Bruce 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD: L. Cramp, Counsel

Copy sent to: Jeffrey J. Bunten


Department of Veterans Affairs


